Opinion by
White, P. J.
§ Mi. Condemnation of land for right of ivay of railroad. On the 20th day of February, 1882, appellant filed a petition with the county judge of Wise county against J. Y. Hogsett and Smith county, alleging that the line of appellant’s road had been laid out and located over and through a tract of land in Wise county described as follows: “ Being survey or headlight in the name of Smith county for seventy-one million seven hundred and ninety-five thousand nine hundred and fifty-three square varas, and situated about nine miles southeast from the town of Decatur, and patented to Smith county school commissioners February 23, A. D. 1873, No. 372, vol. 22, abstract 7ii, and said line as located and to be constructed enters said tract of land on its southern boundary, and running in a northerly direction passes out of said tract of land on the northern boundary line of the same, and *201embraces a width as shown by plat hereto attached, marked Exhibit A on each side of the center line of said railway as located.” Attached to the petition was a plat, but it did not give any boundaries of the land nor show where the line of road entered the land or ran out of it, nor the courses it ran.
June 2, 1883.
Amongst other matters defendant Hogsett filed an exception or demurrer to the award and the petition, “Because neither the petition or the award contained sufficient description of the land sought to be condemned, on account of which he asked that the proceeding be dismissed. ”
This exception was overruled by the court, and is assigned as error. Held, under article 4182, Eev. Stats., and the case of the G. H. & S. A. R. R. Co. v. Mud Creek and I. A. & M. Co., ante, p. 169, the exception was well taken and should have been sustained.
Eeversed and dismissed.